Citation Nr: 0929721	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-32 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for asthma, including as 
secondary to in-service asbestos exposure.

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from June 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which determined that, as 
new and material evidence had not been received, the 
Veteran's previously denied claim of service connection for 
asthma, including as secondary to in-service asbestos 
exposure, would not be reopened.  Although the Veteran 
initially requested a Board hearing in September 2005, he 
subsequently withdrew his Board hearing request in May 2008.  
See 38 C.F.R. § 20.704.

In a September 2005 Statement of the Case (SOC), the RO 
essentially reopened the Veteran's previously denied service 
connection claim for asthma, including as secondary to in-
service asbestos exposure, and denied this claim on the 
merits.  The RO also recharacterized the issue on appeal as a 
claim of service connection for asthma (also claimed as 
asbestosis).  In a January 2007 Supplemental SOC, the RO 
recharacterized the issue on appeal again as whether new and 
material evidence has been received to reopen a previously 
denied claim of service connection for asthma and as a claim 
of entitlement to service connection for asbestosis.  Given 
the procedural posture of this appeal below, the issues are 
as stated on the title page.

The Board observes that, in a July 2000 rating decision, the 
RO denied the Veteran's claim of service connection for 
asthma.  This decision was issued to the Veteran in August 
2000.  He did not appeal this decision, and it became final.  
See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for asthma, including as secondary to in-
service asbestos exposure, is as stated on the title page.  
Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a July 2000 rating decision, the RO denied the 
Veteran's claim of service connection for asthma, including 
as secondary to in-service asbestos exposure.

3.  New and material evidence has been received since July 
2000 in support of the Veteran's claim of service connection 
for asthma, including as secondary to in-service asbestos 
exposure.

4.  The Veteran's asthma is not related to active service or 
any incident of such service, including his claimed in-
service asbestos exposure.

5.  The Veteran does not experience any current disability 
due to asbestosis which could be attributed to active 
service.


CONCLUSIONS OF LAW

1.  The July 2000 rating decision, which denied the Veteran's 
claim of service connection for asthma, including as 
secondary to in-service asbestos exposure, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  Evidence received since the July 2000 RO decision in 
support of the claim of service connection for asthma, 
including as secondary to in-service asbestos exposure, is 
new and material; accordingly, this claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Asthma was not incurred in active service, including as 
secondary to in-service asbestos exposure.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Asbestosis was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2008). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in September 2002 and January 2003, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his claimed disabilities to 
active service and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The January 2003 VCAA notice letter also defined new and 
material evidence, advised the Veteran of the reasons for the 
prior denial of the claim of service connection for asthma, 
including as secondary to in-service asbestos exposure, and 
noted the evidence needed to substantiate the underlying 
claim of service connection.  That correspondence satisfied 
the notice requirements as defined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

As will be explained below in greater detail, although the 
evidence supports reopening the Veteran's previously denied 
service connection claim for asthma, including as secondary 
to in-service asbestos exposure, it does not support granting 
service connection for this disability.  The evidence also 
does not support granting service connection for asbestosis.  
Thus, any failure to notify and/or develop these claims under 
the VCAA cannot be considered prejudicial to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In response to all of this notice, the Veteran 
notified VA in  October 2007 that he had no further 
information or evidence to submit in support of his claims.  
Thus, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because the Veteran's claim of 
service connection for asthma, including as secondary to in-
service asbestos exposure, is being reopened and denied on 
the merits, and because the Veteran's claim of service 
connection for asbestosis is being denied, any question as to 
the appropriate disability rating or effective date is moot 
and there can be no failure to notify the Veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328; see also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the Veteran's claims file.

The RO has made repeated attempts to obtain the Veteran's 
service treatment records.  The National Personnel Records 
Center (NPRC) notified VA that the Veteran's service 
treatment records had been destroyed in a fire that occurred 
there in 1973.  In cases where the Veteran's service 
treatment records (or other pertinent records, for that 
matter) are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his or her case.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  VA must also provide an explanation to 
the appellant regarding VA's inability to obtain his or her 
service treatment records.  Dixon v. Derwinski, 3 Vet. App. 
261 (1992). The Court also has held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 
39 (2000).  In September 2005, following repeated 
unsuccessful attempts to obtain the Veteran's service 
treatment records, the RO formally determined that these 
records were not available for review.

The Veteran has contended that Morning Reports from the units 
to which he was assigned during active service show that he 
was hospitalized at a U.S. Army hospital in Germany for 
treatment of his claimed disabilities.  The Veteran has 
submitted, and the RO has obtained, multiple morning reports 
from the units to which he was assigned during active 
service.  As NPRC noted in correspondence it sent to the 
Veteran and which he forwarded to the RO, however, morning 
reports from the Veteran's units show that he was "sick in 
quarters" but do not indicate that he was hospitalized 
during active service.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for asthma, including as due to 
in-service asbestos exposure, because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The standards of McLendon are not met in this case.  As will 
be explained below in greater detail, although new and 
material evidence has been received to reopen the Veteran's 
previously denied service connection claim for asthma, 
including as secondary to in-service asbestos exposure, there 
is no medical evidence, to include a nexus opinion, relating 
the Veteran's asthma to active service.  There also is no 
medical evidence that the Veteran experiences any current 
disability due to his claimed asbestosis which could be 
attributed to active service.  Thus, the Board concludes that 
examinations are not necessary.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

In July 2000, the RO denied the Veteran's claim of service 
connection for asthma, including as due to in-service 
asbestos exposure.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
The Veteran did not initiate an appeal of the July 2000 
rating decision and it became final.

The claim of service connection for asthma, including as due 
to in-service asbestos exposure, may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed an application to reopen 
his previously denied service connection claim in a letter 
which was date stamped as received by the RO on September 11, 
2002.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156(a) (2008).  As relevant to this appeal, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran has contended that he never was notified of the 
July 2000 rating decision and that it was VA error not to 
notify him of this decision.  A review of the Veteran's 
claims file shows that the July 2000 rating decision was sent 
to him in August 2000 at his address of record.    

The Board observes that there is a presumption of regularity 
of administrative procedures by government agencies which can 
be rebutted only by clear evidence to the contrary.  See 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926) (noting that there is a presumption of regularity in 
the law that supports "the official acts of public officers 
and, in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties").  While Ashley dealt with the regularity of 
procedures at the Board, the Court also has applied the 
presumption of administrative regularity to procedures at the 
RO.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), 
appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (holding that 
the law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary").  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2008).  

The Veteran's assertion that he did not receive a copy of the 
July 2000 rating decision when it was sent to him at his 
address of record in August 2000 is insufficient to overcome 
the presumption of regularity where there is no indication 
that a notice was returned as undeliverable.  See McCullough 
v. Principi, 15 Vet. App. 272 (2001) (finding that 
appellant's assertion that she did not recall receiving 
notice from originating agency that she had 180 days to 
request waiver of recovery of overpayment of death pension 
was not "clear evidence to the contrary" to rebut 
presumption that notice was mailed to her properly); YT v. 
Brown, 9 Vet. App. 195, 199 (1996) (holding that the 
appellant's statement that she did not receive the November 
1990 statement of the case is not the "clear evidence to the 
contrary" that is required to rebut the presumption of 
regularity that the notice was sent); and Mason v. Brown, 8 
Vet. App. 44, 55 (1995) (concluding that "appellant's 
statement of nonreceipt, standing alone, is not the type of 
'clear evidence to the contrary' which is sufficient to rebut 
the presumption").  See also Clemmons v. West, 206 F.3d 
1401, 1403 (Fed. Cir. 2000) (stating that "Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefutable to 
overcome that presumption").  

There is no clear evidence to rebut the presumption of 
notification of the July 2000 rating decision in this case. 
The record does not reflect that the August 2000 notice 
letter, which included a copy of the July 2000 rating 
decision, was returned as undeliverable by the postal 
service.  In fact, the Veteran's address of record where the 
July 2000 rating decision was sent in August 2000 also was 
the same address the Veteran used when he filed his 
application to reopen his previously denied claim in 
September 2002 and in subsequent correspondence with VA 
regarding this claim.  VA is not required to prove that the 
Veteran received the August 2000 notice letter; as a matter 
of law, it is the Veteran who must rebut the presumption of 
administrative regularity.  He has not done so.  As such, the 
Board presumes that the Veteran received a copy of the July 
2000 rating decision  in August 2000 at his address of 
record.  

With respect to the Veteran's application to reopen a claim 
of service connection for asthma, including as due to in-
service asbestos exposure, the evidence before VA at the time 
of the prior final RO decision in July 2000 consisted of the 
Veteran's VA Form 21-526 in which he contended that he had 
incurred asthma during active service in 1956, a 
Certification of Military Service, and a lay statement 
submitted on a VA Form 21-4138 in October 1999 in which the 
Veteran contended that he had been hospitalized for treatment 
of asthma during active service in Germany.  In this 
decision, the RO noted that, although the Veteran had 
asserted that he would submit medical evidence relating his 
claimed asthma to active service, he had not done so.  The RO 
also noted that the Veteran's service treatment records had 
not been received from NPRC.  Thus, the claim was denied.

The newly submitted evidence consists of the Veteran's post-
service VA treatment records and additional lay statements.

When he filed his application to reopen his previously denied 
service connection claims in September 2002, the Veteran 
attached information regarding the July 1973 fire at NPRC and 
correspondence he had been sent by NPRC informing him that 
his service treatment records likely had been lost during 
this fire.

The Veteran's newly submitted post-service VA treatment 
records, received at the RO in September 2002, show that, on 
VA outpatient treatment in August 1999, he reported that he 
was on an over-the-counter inhaler.  Physical examination 
showed clear lungs to auscultation bilaterally.  The 
assessment included a history of asthma.

VA chest x-ray in August 1999 was normal.  VA pulmonary 
function testing in September 1999 also was within normal 
limits.

As noted, NPRC informed VA in September 2000 that the 
Veteran's service treatment records were fire-related.

On VA outpatient treatment in February 2001, the Veteran 
reported that he was "doing much better."  The Axis III 
diagnoses included asthma and a history of "recurrent 
respiratory illness in Army."  

In a December 2004 statement, the Veteran contended that he 
had been "confined to a ship for 18 days" while on active 
service and had been exposed to asbestos during this 
confinement.  He also contended that he had been hospitalized 
twice while on active service in Germany.

In November 2005 correspondence from NPRC to the Veteran, 
which he submitted to VA in February 2006, it was noted that 
NPRC had been "unable to identify any hospitals in Germany 
from Morning Reports of organizations you were assigned 
during this period of service."  NPRC also informed that 
Veteran that the Morning Reports showed that he had been 
"sick in quarters, but not going to a hospital."

With respect to the Veteran's application to reopen a claim 
of service connection for asthma, including as secondary to 
in-service asbestos exposure, the Board notes that the 
evidence which was of record in July 2000 showed no evidence 
of any disability due to asthma which could be related to 
active service.  Although it is unfortunate that the 
Veteran's service treatment records were destroyed in the 
July 1973 fire at NPRC and are not available for review, the 
Veteran now has presented evidence showing a diagnosis of 
asthma which could be related to active service.  This newly 
submitted evidence was not submitted previously to agency 
decision makers and, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It also is not 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim of service 
connection for asthma and raises a reasonable possibility of 
substantiating this claim.  38 C.F.R. § 3.156(a) (2008).  
Accordingly, the claim of service connection for asthma, 
including as secondary to in-service asbestos exposure, is 
reopened.

Having determined that new and material evidence has been 
received to reopen the Veteran's claims of service connection 
for asthma, including as secondary to in-service asbestos 
exposure, the Board must adjudicate this claim on the merits.  
The Veteran also contends that he incurred asbestosis during 
active service as a result of in-service asbestos exposure 
while he was "confined to a ship for 18 days."

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for asthma, 
including as secondary to in-service asbestos exposure.  
Although it is unfortunate that the Veteran's service 
treatment records apparently were lost in the July 1973 fire 
at NPRC and are not available for review, there is no medical 
evidence, to include a nexus opinion, showing that the 
Veteran's current asthma could be attributed to his claimed 
in-service asbestos exposure.  It appears that the Veteran 
first was treated for asthma in August 1999, or more than 
41 years after his service separation in April 1958, when he 
was diagnosed as having a history of asthma.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

Although the Veteran was diagnosed as having asthma following 
VA outpatient treatment in February 2001, none of the 
Veteran's post-service treating physicians have related his 
asthma to active service or any incident of such service, 
including the alleged in-service asbestos exposure.  In 
summary, without any medical evidence, to include a nexus 
opinion, relating the Veteran's asthma to active service, the 
Board finds that service connection for asthma, including as 
due to in-service asbestos exposure, is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
asbestosis.  As noted, the Veteran's service treatment 
records were lost in the July 1973 fire at NPRC and are not 
available for review.  The Veteran's post-service VA 
treatment records show that he was not diagnosed as having 
asbestosis at any time since active service.  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service 
connection is not warranted in the absence of proof of 
current disability.  Absent evidence of current disability 
due to asbestosis which could be attributed to active 
service, the Board finds that service connection for 
asbestosis is not warranted.

Additional evidence in support of the Veteran's service 
connection claims is his own lay assertions.  As a lay 
person, however, the Veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the Veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

 
ORDER

As new and material evidence has been received, the claim of 
service connection for asthma, including as secondary to in-
service asbestos exposure, is reopened; to this extent only, 
the appeal is granted.

Entitlement to service connection for asthma, including as 
secondary to in-service asbestos exposure, is denied.

Entitlement to service connection for asbestosis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


